DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
Claim status


Claims 1, 8, 12, 16, and 19 are amended.
Claims 11, 14, and 17-18 are canceled.
Claims 1-10, 12-13, 15-16, and 19-21 are pending for examination.
Response to arguments
Re: 35 U.S.C. § 103 rejection
Applicant’s arguments have been fully considered. Applicant argues that amended independent claims are not taught by the prior arts used in the office action.
Examiner respectfully disagrees. As discussed in the last advisory action, prior art Murgia of the last office action discloses the amended claim elements:
a) Change in quality of service was already discussed in the last office action (see Pg.6 of last Office Action) and is also discussed in [0009], "the classifier can also classify the first data stream into an updated QoS class based the traffic pattern. The classifier can also assign a second priority level to the first data stream based on the updated QoS class";

35 U.S.C. § 103 rejections are not withdrawn.
Claim Objections
In view of claim amendments regarding dependency of claims, claim objections are withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.











Claims 1-4, 6-9, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murgia et al. (US 2018/0198838 A1), hereinafter “Murgia” in view of David J. Ryan (US 2010/0216477 A1), hereinafter “Ryan” and further in view of Azizi et al. (US 2019/0364492 A1), hereinafter “Azizi” and CHEN et al. (US 2020/0367109 A1), hereinafter “Chen”.
Claims 1, 8, and 16:
Claim 1 is for a system that that comprises a core network and radio access nodes, claim 8 is for a method by a core network and claim 16 is for a method by a radio access node.
Regarding claim 1, Murgia teaches ‘a system’ (Murgia: [abstract], “The systems and methods of the present disclosure are directed towards a dynamic system that is configured to identify and map networked traffic, such as that of video, voice, file transfer, and web based applications to predetermined Quality of Service (QoS) classes”), comprising:
‘a bearer channel monitor configured to connect to bearer channels connected to radio access nodes and to monitor data transmissions across the bearer channels’ (implied by Murgia: [0076] In some embodiments, the monitoring agent 197 monitors, measures and collects data on a predetermined frequency”), ‘wherein the data transmission includes information indicating a change in quality of service of the bearer channels’ (Murgia: [0009], "the classifier can also classify the first data stream into an updated QoS class based the traffic pattern. The classifier can also assign a second priority level to the first data stream based on the updated QoS class").
Murgia however fails to expressly teach, ‘a pattern to data analyzer configured to detect patterns within the data transmissions;
a history mapper configured to store historical bearer mappings of the radio access nodes’, it does not expressly teach, ‘a pattern to data analyzer configured to detect patterns within the data transmissions; a history mapper configured to store historical bearer mappings of the radio access nodes’.
Ryan in the same field of endeavor teaches, ‘a pattern to data analyzer configured to detect patterns within the data transmissions’ (Ryan: [Abstract], “A base station tracks its local usage pattern to generate a set of historical usage statistics”; see also Fig. 6, step 602; data transmission is part of usage); 
‘a history mapper configured to store historical bearer mappings of the radio access nodes’ (storing is implied by the disclosure that the monitored data is used for resource allocation, “The server may generate a frequency resource allocation plan to allocate shared resources most efficiently to various base stations based on historical usage information.” ([Abstract]), 
‘Wherein the historical bearer mappings include resource-set profiles for the radio access nodes with bearers mapped to resource sets’ (implied by disclosures by Ryan regarding historical usage, “frequency resource allocation plan must allocate all the channels to reflect the actual historical usage by the radio access nodes in the system 900” ([0063], lines 1-5), and, “Those usage scenarios include, but are not limited to: commute hour channels 1002; peak hour channels 1004; workweek, non-commute channels 1006; work hour channels 1008; weekend, non-event channels 1010; event weekend channels 1012; and evening channel allocation 1014” ([0062], lines 10-15, and that the historical usage data includes the channels which may be considered as resource sets for bearers). 

Murgia teaches, ‘a quality of service monitor configured to identify quality of service class identifier(QCI) levels of the data transmissions and monitor for changes in the QCI levels’  (Murgia: [0262], “The method 900 can include determining if the data stream's traffic pattern matches the traffic pattern of a classified QoS class”; lines 16-18, “If the characteristics of the data stream aren't improved, the classifier can be updated (step 909); see fig. 9; update indicates change in the QoS class), ‘wherein the insights provide understandings on usage of the bearer channels’ ([0081], "The monitoring service 198 and/or monitoring agent 197 may measure the total and per session system resource usage, as well as application and networking performance");
‘a stream classifier configured to generate insights by performing a cognitive analysis on the data transmission, the patterns and the QCI levels’ (Murgia: [0259] The QoS module 800 can include a classifier 801. The classifier 801 can include an application, service, daemon, routine, or other executable logic for classifying incoming data streams based on traffic patterns”).
Combination of Murgia and Ryan however does not expressly teach but in the same field of endeavor Azizi teaches, ‘a resource profile to bearer mapper configured to receive resource set information from the radio access nodes’ (Azizi: [0602], “Controller 1610 may then evaluate the multiple channel instances in 2320 based on the operational profile in order to identify a channel instance that best matches the operational profile”).
It would have been obvious to one of ordinary skill in the art to combine teaching of Azizi with that of combination of Murgia and Ryan so that existing resource profile to bearer mapping is received 
Combination of Murgia, Ryan and Azizi however does not expressly teach but in the same field of endeavor Chen teaches, ‘the resource profile to bearer mapper further configured to generate updated bearer mappings for the radio access nodes based on the insights and the resource set information’ (implied by disclosure in Chen, “a network slice priority, when configuring a data radio bearer (DRB) of a slice related session (Chen: [0129], lines 11-13, ), and regarding network-slice configuration updating signaling, “receiving network-slice information, from a core-network node, in the network-slice information through an interface establishment signaling, an access-network- node configuration updating signaling, a core network node configuration updating signaling, an information-reporting/reporting-configuration/reporting- control signaling, a Quality-of-Service information updating signaling, a network-slice configuration updating signaling” (Chen: clm. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chen with that of the combination of Murgia, Ryan and Azizi so that bearers are selected as per priority level, as disclosed by Chen, “5G access-network node will consider configuring a higher MAC scheduling priority-level for a bearer corresponding to a high-priority-level network slice, or when considering an inter-slice resource exchange, a 5G access-network node will provide a high-priority-level slice with a higher resource-sharing right” ([0129], lines 11-18).
Regarding claim 8, it a method implemented by the system of claim 1. Claim is rejected based on rejection of claim 1.
Regarding claim 16, it a computer implemented method for access network.
The claim element, ‘connecting a user equipment to a radio access node over a radio bearer’ (Murgia fig. 1 discloses user equipment connected to the access network); 
‘generating a channel identification related to the user equipment’ (implied based on channel allocation principles when channels are allocated, channel ID related to a user equipment is generated); and
‘transmitting, over a network bearer, to a core network, user equipment information of the user equipment and the channel identification, the user equipment information including a quality of service class identifier (QCI) level’ (discussed above in claim 1) and ‘additional information indicating change in quality of service of the radio access node’ (discussed above in claim 1);
‘transmitting resource set information to the core network, wherein the resource set information includes a number of resource sets operating on the radio access node (Azizi, [0602], “Controller 1610 may then evaluate the multiple channel instances in 2320 based on the operational profile in order to identify a channel instance that best matches the operational profile”), 
‘where each resource set of the resource sets is configured to translate radio signals received from the user equipment to data signals for transmission to the network’ (implied based on the fact that this is part of the access network functionality);
‘receiving an updated bearer mappings to be implemented across the resource sets, wherein the updated bearer mapping includes a resource set profile for the radio access node with bearers mapped to the resource sets; and implementing the updated bearer mapping on the radio access node’ (implied by disclosure in Chen, “a network slice priority, when configuring a data radio bearer (DRB) of a slice related session (Chen: [0129], lines 11-13, ), and regarding network-slice configuration updating signaling, “receiving network-slice information, from a core-network node, in the network-slice information through an interface establishment signaling, an access-network- node configuration updating signaling, a core network node configuration updating signaling, an information-reporting/reporting-configuration/reporting- control signaling, a Quality-of-Service information updating signaling, a network-slice configuration updating signaling” (Chen: clm. 4).
“5G access-network node will consider configuring a higher MAC scheduling priority-level for a bearer corresponding to a high-priority-level network slice, or when considering an inter-slice resource exchange, a 5G access-network node will provide a high-priority-level slice with a higher resource-sharing right” ([0129], lines 11-18).
Claim is rejected based on rejection of claim 1 and above discussion.

Claims 2, 9 and 19:
Regarding claim 2, combination of Murgia, Ryan, Azizi and Chen teaches the system of claim 1. 
Azizi teaches, ‘wherein the resource set information includes a number of resource sets being operated by the radio access node’ (Azizi: [1237] In some aspects of this disclosure, a radio communication network may perform network slice selection for a terminal device to use based on the QoS requirements of the various applications of the terminal device; [1238], lines 9-11, “Each network slice may then be allocated dedicated resources tailored to meet certain network parameters”)
Regarding claim 9, combination of Murgia, Ryan, Azizi and Chen teaches ‘the method of claim 8, wherein the resource sets are a set of network slices operated by the radio access node. 
Azizi teaches, ‘using network function virtualization’ (Azizi: [1242], lines 14-19, “in some aspects each of network slices 14008-14012 may be implemented using network virtualization such as network function virtualization (NFV) in which the various baseband and core network functions are embodied as software and executed separately on the servers that support baseband infrastructure 14004 and core infrastructure 14006”).
Regarding claim 19, claim elements are discussed above in claim 9. Claim is rejected based on rejection of claim 9.

Regarding claim 3, combination of Murgia, Ryan, Azizi and Chen teaches the system of claim 2. 
Azizi teaches, ‘wherein each resource set of the resource sets is configured to translate radio signals received from a user equipment to data signals for transmission to a core network’ (Azizi: fig. 143, step 14340, “Execute data transfer for the one or more applications using the target network slice” ; [0300], “In some aspects, network access nodes such as network access node 124 and 126 may interface with core network 130, which may provide routing, control, and management functions that govern both radio access connections and core network and backhaul connections”; network slice is the resource set of the claim element). 

Regarding claim 4, combination of Murgia, Ryan, Azizi and Chen teaches the system of claim 1. 
Chen teaches, ‘wherein the resource profile to bearer mapper is further configured to transmit the updated bearer mappings to the radio access nodes upon generating the updated bearer mappings’ (implied by disclosure in Chen, “a network slice priority, when configuring a data radio bearer (DRB) of a slice related session (Chen: [0129], lines 11-13, ), and regarding network-slice configuration updating signaling, “receiving network-slice information, from a core-network node, in the network-slice information through an interface establishment signaling, an access-network- node configuration updating signaling, a core network node configuration updating signaling, an information-reporting/reporting-configuration/reporting- control signaling, a Quality-of-Service information updating signaling, a network-slice configuration updating signaling” (Chen: clm. 4).

	Claims 6 and 21:
Regarding claim 6, combination of Murgia, Ryan, Azizi and Chen teaches the system of claim 1.
Murgia teaches, ‘wherein the stream classifier includes history of user equipment, (Murgia: [0118], lines 21-25, “the health monitoring program 216 may check any status, error or history logs provided by any program, process, service or task to determine any condition, status or error with any portion of the appliance 200.”) and ‘QCI level priorities’ (Murgia: clm. 15, “the classifier is further configured to: group a plurality encrypted traffic patterns received by the classifier according to assigned QoS classes”) ‘in generating the insights’ (Murgia: [0009], lines 10-14, “the classifier can also classify the first data stream into an updated QoS class based the traffic pattern. The classifier can also assign a second priority level to the first data stream based on the updated QoS class; generation of updated QoS class is the output of the insight generator).
Regarding 21, the claim elements are discussed above in claim 6. Claim is rejected based on rejection of claim 6. 

Claims 7 and 12:
Regarding claim 7, combination of Murgia, Ryan, Azizi and Chen teaches the system of claim 1. 
Chen teaches, ‘wherein the updated bearer mappings distribute workloads for the radio access nodes across the resource sets’ (implied by disclosures in Chen in clm. 4, teaching update signaling which includes “a network-slice configuration updating signaling”, and disclosure in [0074], “In this embodiment of the present disclosure, the network-slice information is received by the access-network node; the network-slice information includes at least one of following: network-slice available (remaining) resource information; …  network-slice resource-demand change information; network slice resource occupation (load) information; network-slice interference-coordination information; a network-slice movement control parameter. In this way, problems of slice information awareness and interaction and slice-related decision-making and distribution at a Radio Access Network (RAN) side are addressed, and management of a network slice can be carried out”. 
The disclosure teaches about “slice-related decision-making and distribution”, teaching the claim. 
Regarding claim 12, the claim elements are discussed above in claim 7. Claim is rejected based on rejection of claim 7.

Regarding claim 13, combination of Murgia, Ryan, Azizi and Chen teaches the method of claim 8. 
Murgia teaches, ‘wherein connecting to the bearer channel comprises: establishing a connection to the bearer channel to monitor the data being transmitted’ (Murgia: [0075], lines 3-14, “The monitoring server 106A may include any type and form performance monitoring service 198. The performance monitoring service 198 may include monitoring, measurement and/or management software and/or hardware, including data collection, aggregation, analysis, management and reporting. In one embodiment, the performance monitoring service 198 includes one or more monitoring agents 197. The monitoring agent 197 includes any software, hardware or combination thereof for performing monitoring, measurement and data collection activities on a device, such as a client 102, server 106 or an appliance 200, 205”);
‘monitoring the bearer channel for a change in the QCI level’ (Murgia: [0262], “The method 900 can include determining if the data stream's traffic pattern matches the traffic pattern of a classified QoS class”; lines 16-18, “If the characteristics of the data stream aren't improved, the classifier can be updated (step 909); see fig. 9; update indicates change in the QoS class); and
‘reporting the change in the QCI level, upon detecting the change in the QCI level’ (reporting function is discussed above as disclosed in [0075]).

Regarding claim 15, combination of Murgia, Ryan, Azizi and Chen teaches the method of claim 8. 
Murgia teaches, ‘wherein generating the insight comprises:
performing a cognitive analysis on the data and the QCI level by implementing machine learning techniques’ (Murgia: [0259], lines 19-21, “The classifier 801 can group the data streams into groups using machine learning algorithms”);
‘outputting the insight from the cognitive analysis, wherein the insight is a quality of service anticipation for the radio access node’ (Murgia: [0009], lines 10-14, “the classifier can also classify the first data stream into an updated QoS class based the traffic pattern. The classifier can also assign a second priority level to the first data stream based on the updated QoS class”; updated QoS level is the anticipated QoS level).

Regarding claim 20, combination of Murgia, Ryan, Azizi and Chen teaches the method of claim 16.
Though combination of Murgia, Ryan, Azizi and Chen do not expressly teach the claim, ‘transmitting physical hardware details of the radio access node and resource profiles to the core network for evaluation’, the claim would have been obvious to a person of ordinary skill in the art, based on the disclosure by Azizi, “In various aspects, network access nodes may be configured with advanced power management architecture, such as where the processing infrastructure of the network access node has a predefined set of 'power states' where each power state has a predefined level of power consumption and processing capability ( e.g., the ability to support a given processing demand)”.
.


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Murgia, Ryan, Azizi and Chen as applied to claim 1 above, and further in view of Raleigh et al. (US 2014/0098671 A1), hereinafter “Raleigh”
Regarding claim 5, combination of Murgia, Ryan, Azizi and Chen teaches the system of claim 1. 
Combination of Murgia, Ryan, Azizi and Chen however fails to expressly teach ‘wherein the data transmissions include login patterns, transfer statistics, and workloads of user equipment connected to the radio access nodes’.
Raleigh in the same field of endeavor teaches, ‘wherein the data transmissions include login patterns (Raleigh: [0334], lines 9-13, “the service monitor agent 1696 monitors the device user interface, application, and content discovery history (e.g., monitoring which applications/content the user accesses from the device, including monitoring the pattern by which the user accesses such applications/content”), 
transfer statistics (Raleigh: [0332], lines 24-28, “other service usage history, such as total traffic email downloads and uploads but not the type of files or any specifics about the email traffic, the total web browsing traffic but nothing specific about the sites visited or content viewed, total file transfer traffic), and 
workloads of user equipment (Raleigh: [0571] In some embodiments, one or more intermediate servers are provided for workload balancing and/or off-loading the integrated device service control, device usage monitoring system 5410 and perform one or more of the functions described above with respect to various embodiments of the integrated device service control, device usage monitoring system 5410”) ‘connected to the radio access nodes’ (implied).
Regarding claim 10, the claim elements are discussed above in claim 5. Claim is rejected based on rejection of claim 5.
Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0112876 A1 teaches method and system for application aware congestion management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462